BLAIR, C.
The abstract of the record proper in this case shows neither the filing of a bill of exceptions nor the filing and overruling of a motion for new trial. Other defects in the abstract need not be noticed, since those mentioned effectually bar our further progress so far as a review of matters of exception is concerned. Stark v. Zehnder, 204 Mo. 442; Wade v. Alexander, 226 Mo. 92; Milling Co. v. St. Louis, 222 Mo. 306; Railroad v. Wyatt, 223 Mo. 347. The fact that the point is not made by opposing counsel does not estop this court from enforcing the rules which it has adopted for the purpose of facilitating the transaction of its business. Hays v. Foos, 223 Mo. l. c. 423. The power to make rules governing its procedure is lodged by the statute (Sec. 2048, R. S. 1909) in the court, and neither counsel for appellant, nor for respondent, nor both, can annul, tacitly or otherwise, the rules which the court has found it necessary to adopt in order to insure orderly procedure in the disposition of cases.
No error is assigned on the record proper, nor do we discover any. The judgment must be affirmed.
Brown, G., concurs.
PER CURIAM. — The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur.